Citation Nr: 1814118	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  13-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to July 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the VARO in Providence, Rhode Island.

This case was previously before the Board on multiple occasions, most recently in December 2016, at which time the claim was remanded for additional development.  This case has been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not identified or noted at the time of the Veteran's entrance into service.  

2.  There is not clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted active service.  

3.  An acquired psychiatric disorder is not etiologically or causally related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may also be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately questioned and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

The veterans are considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into active service, except where clear and unmistakable evidence demonstrates that an injury or other disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  

In cases where no conditions are noted upon entry into service, the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The "clear and unmistakable evidence" standard is a much more formidable evidentiary burden to meet than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is "onerous," and requires that the preexistence of a condition and no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003); Quirin v. Shinseki, 22 Vet. App. 390 (2009).  

This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation of the preexisting condition.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn v. Shinseki, 25 Vet. App. 231 (2012).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306 (2017); Wagner, 370 F.3d. at 1096.  

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As an initial matter, the Veteran has been diagnosed with an acquired psychiatric disorder.  Specifically, an August 2017 VA examination diagnosed an antisocial personality disorder and a recurrent, mild major depressive disorder.  Moreover, clinical records reflect a diagnosis of an unspecified anxiety disorder, major depressive disorder, a panic disorder, and a nightmare disorder.  Therefore, current disorders have been shown.  

However, an acquired psychiatric disorder is not listed as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  38 C.F.R. §§ 3.307, 3.309(a).  Similarly, the Veteran has not asserted that his acquired psychiatric disorder is secondary to a service-connected disability; therefore, secondary service connection is not for application.  Nonetheless, the evidence is suggestive of a pre-existing disorder; as such, the presumption of soundness will be discussed below, as well as direct service connection.

As to a pre-existing disorder, the record is suggestive that the Veteran's psychiatric symptomatology existed prior to service.  This is based on his own statements that he had difficulties prior to enlistment.  Of note, no medical records have been submitted to confirm a pre-existing psychiatric disorder.  Further, several attempts were made to assess whether his psychiatric disorder pre-existed service.  One examiner found it "likely" on two occasions and another examiner indicated that it was "strongly suggestive."  

However, the clear and unmistakable evidence standard is a formidable evidentiary burden that has not been met in this case.  It is onerous and requires that the pre-existence of a condition must be supported by evidence that cannot be misunderstood or misinterpreted and is undebatable.  Despite three attempts, the opinions offered do not satisfy the clear and unmistakable evidence standard that is required to establish that a disorder pre-existing service.  

Turning to the evidence, an acquired psychiatric disorder was not "noted" upon the Veteran's entrance into active service.  Service treatment records (STRs) include a May 1985 entrance examination which found his psychiatric evaluation normal.  In the accompanying Report of Medical History, he self-reported that he had never attempted suicide and had no present or previous history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  Therefore, he is presumed to be sound at service entrance.  

The STRs reveal that in February 1986, a mental status evaluation found the Veteran's behavior to be hostile, opined that his immaturity, negative attitude, and lack of insight made it highly unlikely he could adequately adjust to military service, and recommended his administrative separation from active service.  While an April 1986 Chapter 14 examination found his psychiatric evaluation normal, he subsequently experienced suicidal ideations and was hospitalized.  He complained of having severe depression and asserted that personal problems were the stressor.  Upon discharge from hospitalization in May 1986, he was diagnosed with adjustment disorder with depressed mood, alcohol abuse in remission, compulsive personality disorder, and antisocial personality disorder.  He was discharged in July 1986. Therefore, psychiatric symptomatology and diagnoses were noted in service.

As such, the threshold question is whether the in-service psychiatric symptoms are related to the current disorders.  First, a personality disorder is not a disease or injury within the meaning of the law providing compensation; therefore, to the extent that the Veteran is claiming service-connection for a personality disorder, the appeal is denied.

Rather, the Board will focus on the Veteran's other acquired psychiatric disorders.  To that end, a review of the post-service medical treatment records reveals that in May 2009, he told his clinician that he had a history of depression while in service and was diagnosed with depression with anxiety.  A subsequent June 2010 psychiatric evaluation diagnosed him with moderate, recurrent major depressive disorder and noted that his first episode occurred when he was 20 years old and serving in the Army.  The clinician noted that his history of removal from service was secondary to his recurring depression and noted that his childhood was not significant.  This evidence does not support the claim because it is essentially a recitation of the history as reported by the Veteran and does not establish a causal link.

In an October 2011 VA mental health examination, the examiner noted that the Veteran had a tumultuous upbringing as a child and was raised in a family where both parents had psychiatric conditions.  The Veteran told the examiner that he "[grew] up on the streets," was mistrustful of others and had "a short fuse when aggravated."  The examiner diagnosed a dysthymic disorder and a personality disorder NOS with antisocial features and opined that the Veteran's disability resulted in mild occupational and interpersonal or social impairment.  

The examiner explained that the Veteran had a preexisting dysthymic disorder while in service and experienced a superimposed adjustment disorder that necessitated hospitalization.  The examiner noted that his dysthymic disorder was likely present even prior to military service and that his adjustment disorder was likely due to marital or family issues, opining that he considered the Veteran's adjustment disorder to be service connected.  

The examiner further opined that the Veteran's dysthymic disorder was less likely than not caused by or the result of military service, explaining that dysthymic disorders usually develop in adolescence and that the Veteran's background made it likely that he had depression prior to military service.  The examiner determined that the Veteran's adjustment disorder was at least as likely as not caused by or the result of military service, noting that the disorder aggravated family issues that he was involved in during service.  The examiner finally stated that the Veteran's diagnosed personality disorder was not military-related or service connected.  The Board assigns this evidence lesser probative value because the examiner based his opinion on the finding of a pre-existing disorder, which is not shown by clear and unmistakable evidence.

In a June 2015 VA medical opinion, the examiner found that the Veteran did not suffer from a current psychiatric disorder that is a maturation of or otherwise related to his in-service adjustment disorder with depressed mood.  The examiner stated that the Veteran's diagnosis of adjustment disorder with depressed mood resolved following the conclusion of his family problems and that, following its resolution, it was no longer viable as a diagnosis.  Furthermore, no maturation of the condition was identified.  

The examiner additionally opined that the Veteran's dysthymic disorder "undebatably" existed prior to service.  The examiner explained that dysthymic disorders generally begin early in life, remain present for most of one's life, and do not appreciably change over time.  The examiner reiterated his belief that the Veteran's early life was pathological and conducive toward the development of a dysthymic disability.  The examiner finally found that the Veteran's dysthymic disorder was not permanently worsened in severity during service.  The examiner noted that the Veteran had a superimposed adjustment disorder with depressed mood and that any additional depression experienced was due to non-military stressors.  As above, the examiner based his opinion on the finding of a pre-existing disorder, which is not shown by clear and unmistakable evidence; therefore, the opinion is assigned less probative value.

In another of multiple examinations undertaken to address the issue, the Veteran underwent a mental health examination in August 2017.  The examiner noted that the Veteran had a poor pre-military psychosocial adjustment and that the information regarding his childhood was strongly suggested that a conduct or personality disorder preexisted his military service.  The examiner further noted that the Veteran's first incident of mental health treatment after separation from service was in 2009.  

The Veteran complained of depression, anxiety, and panic attacks, and noted that he previously had nightmares that were resolved by medication.  He reported that he was depressed 50 percent of the time and characterized his depression with a severity of 5/10.  He denied and was found to exhibit anxiety and a depressed mood.  He claimed his acquired psychiatric condition was related to burns he received in May 1986.  

In reviewing the records, the examiner noted that the records suggested that he had disdain for the Army and was trying to get discharged.  The examiner found no evidence in the record establishing that he experienced psychological sequelae related to burns received in May 1986.  The examiner additionally explained that the Veteran's in-service adjustment disorder diagnosis was a temporary reaction to a particular stressor at the time and was completely resolved by the time of discharge.  

The examiner diagnosed antisocial personality disorder that predated and was not exacerbated by military service, major depressive disorder that began after the Veteran's separation from service, and pedophilic disorder that was not related to military service.  The examiner opined that the Veteran's personality disorder was less likely than not due to military service, that his antisocial personality disorder was not exacerbated beyond its normal course by military service and that his major depressive disorder was less likely than not related to military service.  

The Board assigns high probative value to this opinion, which weighs against the claim.  Unlike the prior opinions which presumed a pre-existing psychiatric disorder, this examiner only presumed a pre-existing personality disorder, which is not entitled to compensation.  Further, the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  As the Veteran has not submitted any contrary medical opinions, the Board finds that the August 2017 VA examination is the most probative evidence of record.  

The Board has considered the Veteran's lay statements.  In an April 2017 statement, he described his discharge and claimed that it was due to a manifestation of his mental health symptoms.  In his May 2017 statement, he described a May 1986 incident in which he was burned by coolant leaking from an open radiator cap.  He claimed that the May 1986 incident was triggered by his acquired psychiatric disorder and related that he was treated for his burns but was not treated for the mental illness that triggered the incident.

Lay witnesses are competent to report incidents that they experienced and observed, as well as observable symptoms; however, they are not competent to provide an opinion linking a diagnosed disability to active service, as that requires medical expertise and is outside of the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran can attest to what he experienced during any in-service incident, he is not competent to provide an etiology opinion in this case.  Accordingly, the Board has weighed his statements against the medical evidence and assigns his statements less probative value.

In sum, the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disorder is not warranted.  Accordingly, the appeal is denied.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An acquired psychiatric disorder, to include major depressive disorder and an adjustment disorder, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


